The undersigned have reviewed the Order Approving Compromise Settlement Agreement awarding a twenty-five percent fee to plaintiff's attorney. Under the Workers' Compensation Act, the Industrial Commission is charged with the responsibility of approving or disapproving all attorneys' fees.  See N.C.G.S. § 97-90(a), (c).  This statutory provision is, accordingly, read into any contract between the plaintiff and his attorney.  This provision is consistent with other provisions of the Act charging the Commission with the duty to protect the worker.  The majority of practitioners who represent plaintiffs in workers' compensation cases limit their fees to twenty-five percent (25%) regardless of the complexity of the case, thus allowing their clients to retain the maximum portion of their wage loss benefits.  The Commission typically approves attorneys' fees in workers' compensation cases in the amount of twenty-five percent (25%) of the compensation benefits in order to ensure that the worker retains the majority of his wage-replacement compensation.  The Commission finds that under the circumstances considering the nature of the legal services provided, the complexity of the case, the time expended by plaintiff's attorney and the customary fees in this type of case, plaintiff attorney's request for a thirty-three and one-third percent fee is unreasonable.  The factual and legal issues involved in this case were not of such complexity as to justify departing from the Industrial Commission's usual and customary award of twenty-five percent (25%) attorney's fees. It is therefore ORDERED that the plaintiff's attorney fee in the amount of twenty-five percent, or $31,250.00, awarded in the Order Approving Compromise Settlement Agreement is hereby affirmed.  This amount shall be deducted from the sum due plaintiff and paid directly to plaintiff's attorney by defendants.
This the ___ day of October 2001.
                                   S/____________ BUCK LATTIMORE CHAIRMAN
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/______________ RENE C. RIGGSBEE COMMISSIONER